DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 6/23/2022 has been entered.  Claims 1-2, 9-10, 14-18, and 22 have been canceled.  Claims 3-8, 11-13, and 19-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3-8, 11-13, and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,502,505 as evidenced by Smith (US201/0155043, Entire document) or Dubbeldam (WO2009/112495, Entire document), in light of the claim amendments filed 6/23/2022 that amend the instant claims such that they are no longer in line with the restriction requirement in the parent application 16/085429 (now USPN 10,724,809) dated 7/9/2019 with respect to Inventions I and III (also note: the restriction requirement in the parent application was withdrawn on 3/13/2020 with respect to the then-pending claims directed to Inventions I and II), and that neither the instant application nor the parent application was the result of a restriction requirement with respect to the patented grandparent application (now USPN 10,502,505).  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a selective radiative cooling structure which is identical in structure, composition and function as the claimed plurality of selective radiative cooling structures which form the cold collection system in thermal communication with a plurality of cold collection devices, and given that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of the patented selective radiative cooling structures into a cooling system such as the broadly claimed cold collection device having a general structure as recited in instant claims 3-5 (i.e. aside from the limitations of the selective radiative cooling structure(s)), an obvious species of cooling system in the art as evidenced by Smith or Dubbeldam (Entire documents, particularly Smith, pages 3-6 and Figs. as described on pages 6-11; and Dubbeldam, as discussed in the prior office action), instant claims 3-5 as currently recited would have been obvious over patented claim 1 in view of Smith or Dubbeldam; and further instant clam 6 would have been obvious over patented claim 2 (both directed to the selective radiative cooling structure in the form of a sheet); instant claim 7 over patented claim 3 (both directed to the same radiative heat flux of the selective radiative cooling structure); instant claim 8 over patented claim 4 (both directed to an average particle size of 4-10µm for the dielectric particles); instant claim 11 over patented claim 5 (both directed to an average thickness from 10 µm to 3 mm for the selectively emissive layer); instant claim 12 over patented claim 6 (both reciting that the selective radiative cooling structure further comprises a weather resistant protective film that is solar transparent and weather-resistant); instant claim 13 over patented claim 1 given that transmissivity in patented claim 1 is 0.7 to 1 over the same solar wavelength range of 0.3 to 3 µm such that the solar absorptivity would have to range from 0.3 to 0; instant claim 19 over patented claim 7 (both reciting that the selective radiative cooling structure further comprises a barrier layer between said selectively emissive layer and said reflective layer); instant claim 20 over patented claim 9 (both directed to the polymer and dielectric particles of the selective radiative cooling structure being mixed as a uniform blend); and instant claim 21 over patented claim 15 (both limiting the polymer of the selective radiative cooling structure to a copolymer of poly(4-methyl-1-pentene) with α-olefins selected from the group consisting of 1-pentene, 1-hexene and 1-octene).
Response to Arguments
Applicant’s arguments filed 6/23/2022 are persuasive and given that, as noted by the Applicant on page 5 of the response, the instant claims have been amended to align the scope of the claims herein with the scope of the claims previously allowed by the Examiner, particularly incorporating all of the limitations of the allowed selective radiative cooling structure of the grandparent application, the previous rejections as recited in the prior office action dated 3/23/2022 have been withdrawn by the Examiner; however, given that the instant claims are not the result of a restriction requirement with respect to the grandparent application, the instant claims have been rejected on the ground of nonstatutory double patenting as discussed in detail above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 4, 2022